     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 1 of 9 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-290-7778 fax
6    Attorneys for Plaintiff
     Nancy Trovatten
7

8
                           UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11
                                             CASE NO. 2:20-cv-04522
12
     Nancy Trovatten
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
14                                           DAMAGES:
15         v.                                 1. Violation of the Rosenthal Fair Debt
16                                               Collection Practices Act
     Credit Corp Solutions, Inc.              2. Violation of the Telephone Consumer
17                                               Protection Act
                                              3. Violation of the Fair Debt Collection
18                       Defendant.              Practices Act
19

20
           COMES NOW Plaintiff Nancy Trovatten, an individual, based on information
21
     and belief, to allege as follows:
22
                                      INTRODUCTION
23
        1. This is an action for damages brought by an individual consumer for
24
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25
     Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
26
     from engaging in abusive, deceptive, and unfair practices, violation of the Telephone
27
     Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”), which
28

                                              1
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 2 of 9 Page ID #:2




1    prohibits the use of automated dialing equipment when making calls to consumers,
2    and violation of the Fair Debt Collection Practices Act 15 U.S.C. § 1692, et seq.
3    (hereinafter “FDCPA”) which prohibits
4       2. Plaintiff brings this action against Defendant Credit Corp Solutions, Inc.
5    (hereinafter “Defendant” or “Credit Corp”) for its abusive and outrageous conduct
6    in connection with debt collection activity.
7       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
8    following findings and purpose in creating the Rosenthal Act:
9
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
10         Unfair or deceptive collection practices undermine the public
11         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
12

13          (2) There is need to ensure that debt collectors and debtors exercise
14
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
15

16          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
17
            debts and to require debtors to act fairly in entering into and honoring
18          such debts, as specified in this title.
19
        4. While many violations are described below with specificity, this Complaint
20
     alleges violations of the statutes cited in their entirety.
21
        5. The TCPA was designed to prevent calls like the ones described herein, and
22
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
23
     intended to give consumers a choice as to how corporate entities may contact them
24
     and to prevent the nuisance associated with automated or prerecorded calls.
25
        6. The FDCPA was designed to prevent the abusive and deceptive collection
26
     practices by debt collectors. The purpose of the FDCPA was to eliminate abusive
27
     debt collection practices by debt collectors. 15 U.S.C. § 1692.
28

                                                  2
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 3 of 9 Page ID #:3




1       7. The FDCPA regulates the behavior of “debt collects” (including collection
2    agencies, collection attorneys, and debt buyers) when attempting to collect a
3    consumer debt.     Congress found “abundant evidence of the use of abusive,
4    deceptive, and unfair debt collection practices by many debt collectors” which
5    “contribute to a number of personal bankruptcies, marital instability, loss of jobs,
6    and invasions of individual privacy.” 15 U.S.C. § 1692(a).
7       8. The FCPA was expressly adopted “to eliminate abusive debt collection
8    practices by debt collectors, to ensure that those debt collectors who refrain from
9    using abusive debt collection practices are not competitively disadvantages, and to
10   promote uniform State action to protect consumers against debt collection abuses.”
11   15. U.S.C. § 1692(e).
12      9. The FDCPA, under 15 U.S.C. § 1692g(a) requires disclosure of certain
13   information either in a debt collector’s initial communication or within five days
14   after the initial communication.
15                              JURISDICTION & VENUE
16      10.This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, 47
17         U.S.C. §
18   227, and 15 U.S.C. § 1692k(d).
19      11.This venue is proper pursuant to 28 U.S.C. §1391(b).
20                              GENERAL ALLEGATIONS
21      12. Plaintiff Nancy Trovatten (hereinafter “Plaintiff”) is an individual residing in
22   the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g) and
23   “consumer” as defined by 15 U.S.C. § 1692a(3).
24      13. At all relevant times herein, Credit Corp was a company engaged, by the use
25   of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
26   a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f) and “debt” as defined
27   by 15 U.S.C. § 1692a(5).
28

                                               3
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 4 of 9 Page ID #:4




1       14. At all relevant times, Defendant acted as a “debt collector” within the
2    meaning of Cal. Civ. Code §1788.2(c) and as defined by 15 U.S.C. § 1692a(6).
3       15. Plaintiff believes that Credit Corp was collecting on an account that did not
4    originate with Credit Corp but with another consumer credit account Plaintiff had
5    previously incurred.
6       16. The loan at issue was extended primarily for personal, family or household
7    purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
8    1788.2(d) of the Rosenthal Act.
9       17. Defendant has been attempting to collect on a debt that originated from
10   monetary credit that was extended primarily for personal, family, or household
11   purposes, and was therefore a “consumer credit transaction” within the meaning of
12   Calif. Civil Code § 1788.2(3) of the Rosenthal Act and as defined by 15 U.S.C. §
13   1692a(5).
14      18. Because Plaintiff, a natural person allegedly obligated to pay money to
15   Defendant rising from what Plaintiff is informed and believes was a consumer credit
16   transaction, the money allegedly owed was a “consumer debt” within the meaning
17   of California Civil Code § 1788.2(f) of the Rosenthal Act.
18      19. Plaintiff is informed and believes that Defendant is one who regularly
19   collects or attempts to collect debts on behalf of themselves and other creditors, and
20   is therefore a “debt collector” within the meaning of the Calif. Civil Code §
21   1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection” within the
22   meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
23   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the
24   Rosenthal Act.
25      20. Plaintiff believes the account was an unsecured consumer loan that Plaintiff
26   incurred prior to the account being sold or transferred to Credit Corp for collection.
27

28

                                               4
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 5 of 9 Page ID #:5




1       21. Defendant, at some point, assumed control of the debt and began contacting
2    Plaintiff in early December of 2019 to inquire about the status of the loan and to
3    collect on the payments that were no longer being made.
4       22. Plaintiff believes that Credit Corp is the collection agency for an account that
5    he previously held with another creditor.
6       23. Credit Corp did not disclose in its calls to Plaintiff who it was collecting on
7    behalf of and simply indicated that Plaintiff owed Credit Corp money.
8       24. Plaintiff retained counsel to assist in dealing with the Credit Corp debt and
9    collection efforts as well as to seek some type of financial relief.
10      25. Plaintiff believes that Credit Corp was collecting on a Citibank account that
11   was opened in 2009 or 2010. If that is the account, Plaintiff does not believe that
12   payments were made on that account in over four years.
13      26. A certified letter of attorney representation and revocation of consent was
14   sent to Credit Corp on December 9, 2019.
15      27. Credit Corp received the December 9, 2019 certified letter on December 13,
16   2019.
17      28. The December 9, 2019 letter of representation also informed Credit Corp that
18   Plaintiff was revoking her consent to be contacted on her cellular telephone by an
19   ATDS, to the extent that any prior consent had ever been given.
20      29. Defendant continued to contact Plaintiff between approximately December
21   15, 2019 – March 25, 2020; the type of contact was through constant phone calls to
22   Plaintiff.
23      30. Defendant would call Plaintiff and demand payment on the delinquent
24   account.
25      31. Defendant would use an automatic dialing machine when placing the calls to
26   Plaintiff. Plaintiff believes this to be the case because when some of the calls were
27   answered there was a brief pause before a live Credit Corp agent came onto the line.
28

                                                 5
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 6 of 9 Page ID #:6




1         32. Plaintiff was contacted often regarding non-payment of the debt owed to
2    Defendant despite Defendant being notified that Plaintiff had retained counsel to
3    deal specifically with the debt owed to Defendant.
4         33. Defendant did not disclose to Plaintiff the original creditor or provide any
5    information to Plaintiff regarding the account’s origin.
6         34. Defendant’s calls were frequent in nature and continued despite receiving
7    written confirmation that Plaintiff was represented by an attorney.
8

9
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
10                            (Cal. Civ. Code §§ 1788-1788.32)
11                                  (Against Credit Corp)
12
          35. Plaintiff realleges and incorporates herein the allegation in each and every
13
     paragraph above as though fully set forth herein.
14
          36. Plaintiff provided written notice that she was represented by sending
15
     Defendant a letter with the name, address, and contact information of her attorney
16
     and informed Defendant that she was represented.
17
          37. Defendant continued to call and attempt to make contact with Plaintiff
18
     despite receiving notice of representation and being informed that Plaintiff had
19
     retained counsel in an effort to deal with the debt that was owed to Defendant.
20
          38. The calls and communications made by Defendant to Plaintiff were not
21
     related to statements of Plaintiff’s account and were attempts to collect a debt.
22
          39. Plaintiff received daily calls from Defendant from December 15, 2019 –
23
     March 25, 2020.
24
          40. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
25
     receiving noticed that Plaintiff had retained an attorney.
26
     //
27
     //
28

                                               6
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 7 of 9 Page ID #:7




1
                                  SECOND CAUSE OF ACTION
                                     (Violation of the FDCPA)
2                                     (15 USC § 1692c(a)(2))
3                                      (Against Credit Corp)
4         41.Plaintiff realleges and incorporates herein the allegation in each and every
5    paragraph above as though fully set forth herein.
6         42.Defendant was informed on December 9, 2019 that Plaintiff was represented
7    by an attorney with respect to Plaintiff’s creditors.
8         43.Defendant continued to contact Plaintiff for at least three months after being
9    informed that she had retained an attorney.
10        44.Plaintiff’s attorney did not consent to Defendant continuing to contact
11   Plaintiff.
12        45.Defendant contacted Plaintiff in connection with collecting on the debt despite
13   knowing that Plaintiff was represented by Counsel and that counsel instructed
14   Defendant specifically not to contact Plaintiff.
15        46.Defendant’s conduct was in violation of 11 U.S.C. § 1692c(a)(2).
16
                                   THIRD CAUSE OF ACTION
17
                                     (Violation of the FDCPA)
18                                     (15 USC § 1692e(11))
19
                                       (Against Credit Corp)
          47.Plaintiff realleges and incorporates herein the allegation in each and every
20
     paragraph above as though fully set forth herein.
21
          48.Credit Corp failed to identify the originating creditor it was collecting on
22
     behalf of and did not inform Plaintiff of the identity of the original creditor.
23
          49.Credit Corp contacted Plaintiff repeatedly regarding the alleged debt that was
24
     owed but did not disclose the original creditor to Plaintiff when calling.
25
          50.Defendant’s conduct was in violation of 11 U.S.C. § 1692e(11).
26
     //
27
     //
28

                                                7
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 8 of 9 Page ID #:8




1
                             FOURTH CAUSE OF ACTION
                                (Violation of the TCPA)
2                                   (47 USC § 227)
3                                (Against Credit Corp)
4
        51.Plaintiff realleges and incorporates herein the allegation in each and every
5
     paragraph above as though fully set forth herein.
6
        52.Defendant was informed on December 9, 2019 that Plaintiff was revoking
7
     consent to be contacted by Defendant by an auto-dialer.
8
        53.Defendant frequently called Plaintiff after Plaintiff withdrew she consent to
9
     be contacted by an automatic dialing machine.
10
        54.Defendant would contact Plaintiff daily regarding payment on the account at
11
     issue.
12
        55.Defendant placed the above cited calls using an artificial or prerecorded voice
13
     to deliver the collection messages without Plaintiff’s prior express consent.
14
        56.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
15
     dialing system” as defined by 47 U.S.C. §227(a)(1).
16
        57.These calls were made to Plaintiff’s cellular telephone and were not calls for
17
     an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
18
        58.Plaintiff expressly revoked any consent that may have previously been given
19
     to Defendant to be contacted by an automatic dialing machine in December of 2019.
20
        59.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
21
     §227(b)(1)(B).
22
                                 PRAYER FOR RELIEF
23
     WHEREFORE, Plaintiff prays for judgment as follows:
24
              a. An award of actual damages pursuant to California Civil Code
25
                  §1788.30(a), as will be proven at trial, which are cumulative and in
26
                  addition to all other remedies provided for in any other cause of action
27
                  pursuant to California Civil Code §1788.32.
28

                                               8
     Case 2:20-cv-04522-DDP-AGR Document 1 Filed 05/20/20 Page 9 of 9 Page ID #:9




1             b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ.
2                Code §1788.30(b), which are cumulative and in addition to all other
3                remedies provided for in California Civil Code §1788.32; and
4             c. An award of costs of litigation and reasonable attorney’s fees pursuant
5                to Cal. Civ. Code §1788.30(c).
6             d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
7                §227(b)(3)(C) for each and every violation.
8             e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting
9                such conduct in the future.
10            f. An award of statutory damages of $1,000 pursuant to 15 U.S.C. §
11               1692k(a)(2)(A).
12            g. An award of costs of litigation and reasonable attorney’s fees pursuant
13               to 15 U.S.C. §1692k(3)
14

15
                                            Gale, Angelo, Johnson, & Pruett, P.C.
16   Dated: May 20, 2020                    By:    /s/ Joe Angelo
17                                                 Joe Angelo
                                                   Elliot Gale
18
                                                   Attorneys for Plaintiff
19

20
                             DEMAND FOR JURY TRIAL

21         Plaintiff hereby demands trial of this matter by jury.
22

23
                                            Gale, Angelo, Johnson, & Pruett, P.C.
24   Dated: May 20, 2020                           /s/ Joe Angelo
25                                                 Joe Angelo
                                                   Elliot Gale
26
                                                   Attorneys for Plaintiff
27

28

                                               9
